                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 JOHN GORGHIS, and wife                             )
 KELLI GORGHIS,                                     )
                                                    )
        Plaintiffs,                                 )
                                                    )
 vs.                                                )   Case No. 3:20-cv-00247-JRG-DCP
                                                    )
 CITY OF KNOXVILLE, TENNESSEE,                      )
 OFFICER PRESTON TUCKER, individually               )
 and in his official capacity, OFFICER JASON        )
 KALMANEK, individually and in his official         )
 capacity, and OFFICER MATTHEW                      )
 SPEISER, individually and in his official          )
 capacity,                                          )
                                                    )
        Defendants.                                 )

                        NOTICE OF WITHDRAWAL OF COUNSEL

        Comes now attorney E. Jerome Melson, counsel for Defendants Preston Tucker, Jason

 Kalmanek, and Matthew Speiser, in their individual capacities, pursuant to E.D. Tenn. L.R.

 83.4(f), and provides notice to the Court that he is withdrawing from the representation of

 Defendants Preston Tucker, Jason Kalmanek, and Matthew Speiser in this matter. Upon his

 withdrawal, Defendants Preston Tucker, Jason Kalmanek, and Matthew Speiser will continue to

 be represented by attorney John M. Kizer, who is counsel of record herein.

        Respectfully submitted, this 2nd day of February, 2021.

                                                    /s/ E. Jerome Melson
                                                    E. Jerome Melson (TN BPR #013340)
                                                    John M. Kizer (TN BPR #029846)
                                                    GENTRY, TIPTON & McLEMORE, P.C.
                                                    P.O. Box 1990
                                                    Knoxville, Tennessee 37901-1990
                                                    (865) 525-5300
                                                    Attorneys for Defendants Preston Tucker,
                                                    Jason Kalmanek, and Matthew Speiser




Case 3:20-cv-00247-JRG-DCP Document 18 Filed 02/02/21 Page 1 of 2 PageID #: 71
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 2, 2021, the foregoing “Notice of
 Withdrawal of Counsel” was filed electronically. Notice of this filing will be sent by operation of
 the Court’s electronic filing system to all counsel indicated on the electronic filing receipt. All
 other counsel, if any, will be served by regular U.S. Mail. Counsel may access this filing through
 the Court’s electronic filing system.




                                                      /s/ E. Jerome Melson
                                                      E. Jerome Melson (BPR #013340)




Case 3:20-cv-00247-JRG-DCP Document 18 Filed 02/02/21 Page 2 of 2 PageID #: 72
